Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art. 
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372. 
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
(i) a first species of machining apparatus, shown in at least Figures 6 and 11;
(ii) a second species of machining apparatus like that of Figure 6, but wherein, instead of the tool support 6, the machining apparatus is provided with the tool support 8 shown in Figure 17 (as set forth in claim 3, for example); and
(iii) a third (and not-shown) species of machining apparatus, but wherein, instead of the tool support 8 providing a cutter (like 54 or 55 re Figures 18-19) to be attached to a tool of the left machining unit 4 and a tool of the right machining unit 4, a not-shown robot is provided so as to deliver a cutter to be attached to a tool of each of the machining units (as set for in claim 2, for example).
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic to the above-listed species:  claim 1.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:  in accordance with the guidance set forth in MPEP section 1850, it has been determined a posteriori, i.e., after taking the prior art into consideration, that the features common to all the claims do not constitute “special technical features” since they do not make a “contribution” over the prior art in light of at least JP 2004-255560-A (hereinafter, JP ‘560) in view of GB 2271945 A (hereinafter, GB ‘945), for example.  
It is noted that JP ‘560 has been cited on the Information Disclosure Statement (IDS) that was filed by the Applicant on 8/14/2020.  That IDS will be addressed in more detail upon examination of an elected invention/claim(s).  
It is also noted that a machine translation of JP ‘560 is being cited on the Notice of References Cited (PTO-892) accompanying this Office Action.  That said, regarding any references herein to paragraph numbers, page numbers, line numbers or the like, re JP ‘560, attention is directed to that machine translation.
GB ‘945 is being cited on the aforementioned PTO-892.
Specifically, it is noted that the features which are common to all of the claims are as follows:  the features of claim 1. 
Note that JP ‘560 teaches a machining apparatus (see Figures 1-2) that if “for” a differential case (see workpiece 9 shown in Figures 1-7, which is disclosed as being a differential case; see paragraphs 0001-0004, for example).  The machining apparatus includes a “shuttle unit” (including, for example, workpiece spindle 1; see Figure 1)  that holds a differential case 9 and rotates the differential case 9 (such as about axis 4; see Figure 1 and paragraph 0011, for example).  The machining apparatus also includes a pair of opposed “right” 11 and “left” (any one of 10, 17, 18) machining units (see Figures 1-2 and paragraphs 0011-0012).  Furthermore, the machining apparatus includes a tool support, such as 14, that supports a tool, such as 15, for machining the differential case 9 (see Figure 1, as well as at least paragraph 0012, for example).  
The right machining unit 11 includes a “slide mechanism” that is “dedicated for uniaxial sliding” in right and left directions (along guide track 12).  In particular, see the two “slide mechanisms” labeled in the annotated reproduction of Figure 1 below, which slide mechanisms are guided via guide track 12 in the left and right directions re Figures 1-2.  See Figures 1-2, as well as at least paragraph 0011, for example.

[AltContent: textbox (Slide mechanisms)][AltContent: connector][AltContent: connector]
    PNG
    media_image1.png
    645
    599
    media_image1.png
    Greyscale


Additionally, the shuttle unit 1 is movable in up and down directions (see paragraph 0011, which explicitly teaches that the “workpiece spindle 1 is supported so as to be driven and rotatable about a rotation shaft 4 and can move in a vertical direction in the cross slide 3”).  Also, the shuttle unit 1 is movable (via intervening structure 3, 2) in “front and back directions” along guide track 5, which extends perpendicular to the plane of Figure 1.  See Figure 1, as well as at least paragraph 0011.  
A tool (such as 15, 19, 27, 28, 33, and/or 34, for example) attached to each of the pair of right 11 and left (such as 10) machining units “enables” machining an end portion of an inner surface of the differential case 9 (as shown re tool 15 in Figure 5, for example; see also paragraph 0018, for example) and a flange hole of the differential case 9 (see Figures 3a-4b and paragraphs 0012-0017, re various hole machining performed by various tools supportable via 10 and/or 11), the end portion surrounding a through hole (see Figure 5).
A cutting edge of the tool 15 that was supported by the tool support 14 enables “spherically” cutting the inner surface of the differential case 9 held and rotated by the shuttle unit 1.  See Figures 5-6, and also paragraphs 0002, 0018, 0021, for example. 
However, while JP ‘560 does teach that the workpiece spindle or “shuttle unit” 1 (and thus the workpiece 9 held thereby) is movable in the left and right directions (along guide track 7) relative to the left 11 machining unit, JP ‘560 does not teach that any of the left machining units 10, 17, 18 include a “slide mechanism dedicated for uniaxial sliding in the right and left directions”, as set forth in independent claim 1. 
That said, attention is directed to GB ‘945, which teaches a machine tool arrangement in which a headstock 5 of a tool support or “machining unit” 9 is movable (via controllable motor-driven means, to use the verbiage of GB ‘945, 6.1, along guides 7.1) in a horizontal left and right direction labeled as Z in the Figure (which horizontal direction is parallel to the longitudinal direction of the tool headstock 5) relative to a workpiece support 10.  See the figure, as well as at least the paragraph spanning pages 2-3.  Furthermore, the workpiece support 10 comprises slide elements 2 and 8, on which a workpiece is supported, and which are movable (via motor 6.3 along guides 7.3) in a horizontal left and right direction (labeled in the figure as “W”), which axis W is parallel to the aforedescribed Z axis.  See the figure, as well as the paragraph spanning pages 2-3, as well as the paragraphs on page 3 beginning “[I]n the specimen embodiment…” and “[I]t is pointed out…”, respectively.  GB ‘945 teaches that it is desirable for both the tool and the workpiece to be given the capability of moving along each coordinate axis of a Cartesian coordinate system, so as to increase productivity by easily doubling relative velocities of the tool and workpiece along each of the movement axes of the machine tool (i.e., by enabling the tool and workpiece to move in opposite directions along the same axis, such as towards one another along the Z/W axes shown in the Figure).  See the paragraph spanning pages 1-2, and the last two paragraphs of page 3, for example.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the machining units 10, 17, 18 taught by JP ‘560 with a respective slide mechanism (like that interfacing with guides 7.1 for the tool headstock 5 taught by GB ‘945) for uniaxial sliding in “right and left” (re Figures 1-2 of JP ‘560) directions, parallel to the longitudinal axis of the respective tool headstock (of 10, 17, 18 taught by JP ‘560), as taught by GB ‘945, noting that such provides the machining apparatus of JP ‘560 with additional capabilities and flexibilities, including the ability to, when desired, feed the tool (held by any of 10, 17, 18 of JP ‘560) to move in the left/right horizontal direction re Figures 1-2 towards and away from the workpiece 9 at the same time that the workpiece 9 is moved (along guide track 7) towards or away from a tool held by 10, 17, or 18, thus, enabling the machining apparatus of JP ‘560 to increase productivity for at least some machining operations by easily doubling relative velocities of the tool and workpiece along the left/right horizontal direction, as taught by GB ‘945 as discussed above.
Thus, the common features between the claim groupings are not "special technical features" since they do not make a contribution over the art as evidenced by at least JP 560 in view of GB ‘945.  
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species. 
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA E CADUGAN whose telephone number is (571)272-4474. The examiner can normally be reached Monday-Thursday, 5:30 a.m. to 4:00 p.m. ET. 
Examiner interviews are available via telephone, and via video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer D Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERICA E CADUGAN/Primary Examiner, Art Unit 3722                                                                                                                                                                                                        



eec
May 18, 2022